Citation Nr: 1446487	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic arthritis of the right ankle, with residual malunion of distal fibular fracture.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to September 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.

At the July 2014 hearing, the Veteran raised the matter of service connection for a skin disorder, to include as secondary to his service-connected ankle disability.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran is currently receiving the maximum rating for his right ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013) (limitation of motion of the ankle).   On May 2011 VA joints examination he reported tingling and numbness in his toes and foot.  An October 2013 private treatment record from Cape Fear Orthopedics shows that his symptoms include joint instability and numbness, with tingling and weakness in the legs.

At the July 2014 Travel Board hearing, the Veteran testified that his condition has worsened.  Because the May 2011 VA joints examination did not specifically address whether any of his neurological complaints are associated with his service-connected right ankle disability, a new examination is warranted. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete clinical records (any not already associated with the file) of any VA treatment the Veteran has received for his right ankle disability.

2.  The Veteran should be asked to identify (and provide authorizations for VA to secure records of) any private evaluations and/or treatment he received for his right ankle disability, not already associated with the file.  The AOJ should secure complete clinical records of all such evaluations/treatment from the providers identified.

3.  Once the above development is complete, the AOJ should arrange for an appropriate neurological examination (with medical opinion) to determine whether the Veteran has any neurological disability associated with his service-connected right ankle disability.  The examiner should address his neurological complaints of numbness, tingling, and weakness in the right leg.  Any indicated tests or studies should be completed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  Based on review of the record, and interview and examination of the Veteran, the examiner should: 

Opine whether is it at least as likely as not (a 50 percent probability or greater) that any neurological disability is caused by/associated with the Veteran's service-connected right ankle disability.  Describe the presence and severity of any associated objective neurological abnormalities.   

All opinions must be supported by a clear rationale.  

4.  The AOJ should then review the record, ensure that all of the development sought is completed, and readjudicate the claim, to include consideration of separate ratings for any neurological disability associated with the service-connected right ankle.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



